Name: 2001/919/EC: Council Decision of 3 December 2001 on the conclusion of an Additional Protocol adjusting the trade aspects of the Interim Agreement between the European Community, of the one part, and the Republic of Croatia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks
 Type: Decision
 Subject Matter: beverages and sugar;  Europe;  marketing;  tariff policy;  European construction
 Date Published: 2001-12-27

 Avis juridique important|32001D09192001/919/EC: Council Decision of 3 December 2001 on the conclusion of an Additional Protocol adjusting the trade aspects of the Interim Agreement between the European Community, of the one part, and the Republic of Croatia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks Official Journal L 342 , 27/12/2001 P. 0060 - 0062Council Decisionof 3 December 2001on the conclusion of an Additional Protocol adjusting the trade aspects of the Interim Agreement between the European Community, of the one part, and the Republic of Croatia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks(2001/919/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133, in conjunction with the first sentence of the first subparagraph of Article 300(2), and Article 300(4) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other, hereinafter referred to as the Stabilisation and Association Agreement, was initialled on 14 May 2001 and signed on 29 October 2001 at Luxembourg. Article 27(4) of the Stabilisation and Association Agreement provides that the trade arrangements to apply to wine and spirits products remain to be defined.(2) An Interim Agreement will ensure the development of trade links through the establishment of a contractual relation and shall implement as speedily as possible the provisions of the Stabilisation and Association Agreement on trade and trade-related matters. This Interim Agreement was initialled on 10 July 2001 and signed on 29 October 2001 at Luxembourg. Article 14(4) of the Interim Agreement repeats the commitment to a separate wine and spirits protocol.(3) In accordance with the Directives adopted by the Council on 13 November 2000, the Commission and the Republic of Croatia reached agreement on 20 April 2001 on new reciprocal trade concessions for certain wines and on the reciprocal recognition, protection and control of wine names and spirits designations. In order to ensure consistency within the overall stabilisation process, the results of these negotiations should be integrated into the framework of the Interim Agreement in the form of an Additional Protocol.(4) Provisions to adopt the implementing Regulations on preferential trade concessions provided for certain wines should be made by the Commission, assisted by the Customs Code Committee set up by Article 248a of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), notwithstanding Article 62 of Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine(2). The Commission shall make the necessary amendments and technical adaptations to the implementing Regulations which might result from new preferential agreements, protocols, Exchanges of Letters or other acts concluded between the European Community and the Republic of Croatia, or which are necessary following the changes to the Combined Nomenclature and TARIC codes.(5) In order to facilitate the implementation of certain provisions of the Protocol, the Commission should be authorised to approve, on behalf of the Community, decisions amending the lists and the Protocols to the Agreement on the reciprocal recognition, protection and control of wine names (Annex II to the Protocol) and to the Agreement on the reciprocal recognition, protection and control of designations of spirits and aromatised drinks (Annex III to the Protocol). In adopting these acts, the Commission should be assisted by the Management Committee for Wine set up by Article 74 of Regulation (EC) No 1493/1999, on the one hand, and by the Implementation Committee for Spirit Drinks set up by Article 13 of Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks(3) and the Implementation Committee for Aromatised wines set up by Article 12 of Council Regulation (EEC) No 1601/1991 of 10 June 1991 laying down general rules on the definition, description and presentation of aromatised wines, aromatised wine-based drinks and aromatised wine-product cocktails(4), on the other hand.(6) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(5),HAS DECIDED AS FOLLOWS:Article 1The Additional Protocol adjusting the trade aspects of the Interim Agreement between the European Community, of the one part, and the Republic of Croatia, of the other part, to take account of the outcome of the negotiations between the parties on reciprocal preferential concessions for certain wines, the reciprocal recognition, protection and control of wine names and the reciprocal recognition, protection and control of designations for spirits and aromatised drinks (hereinafter referred to as "the Protocol"), is hereby approved on behalf of the Community.The text of the Protocol is attached to this Decision.Article 21. The President of the Council is hereby authorised to designate the person empowered to sign the Protocol on behalf of the Community, in order to express the consent of the Community to be bound.2. The President of the Council shall, on behalf of the Community, make the notification of approval provided for in Article 3 of the Protocol.Article 3Provisions for the application of the tariff quotas for certain wines provided in Annex I to the Protocol, as well as amendments and technical adaptations to the implementing Regulations necessary following changes to the Combined Nomenclature codes and to the TARIC subdivisions or arising from the conclusion of new agreements, protocols, Exchanges of Letters or other acts between the Community and the Republic of Croatia, shall be adopted by the Commission according to the procedure set out in Article 4(2) of this Decision, notwithstanding Article 62 of Regulation (EC) No 1493/1999.Article 41. The Commission shall be assisted by the Customs Code Committee set up by Article 248a of Regulation (EEC) No 2913/92.2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 51. For the purposes of the decisions of the Interim Committee concerning the establishment of lists of protected names provided for in Article 4(7) and Article 14(2)(a) of the Agreement on the reciprocal recognition, protection and control of wine names, the Community's position shall be established by the Council acting by qualified majority on a proposal from the Commission.2. Without prejudice to paragraph 1, for the purposes of Articles 13 and 14 of the Agreement on the reciprocal recognition, protection and control of wine names, the Commission shall conclude the necessary acts amending the lists and the Protocol to the Agreement according to the procedure set out in Article 6(2) of this Decision. For all other cases coming under the above Articles, the Community position shall be established and presented by the Commission.Article 61. The Commission shall be assisted by the Management Committee for Wine set up by Article 74 of Regulation (EC) No 1493/1999.2. Where reference is made to this paragraph, the management procedure laid down in Articles 4 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 71. For the purposes of the decisions of the Interim Committee concerning the establishment of lists of protected designations provided for in Article 4(5) and Article 14(2)(a) of the Agreement on the reciprocal recognition, protection and control of designations for spirits and aromatised drinks, the Community's position shall be established by the Council acting by qualified majority on a proposal from the Commission.2. Without prejudice to paragraph 1, for the purposes of Articles 13 and 14 of the Agreement on the reciprocal recognition, protection and control of designations for spirits and aromatised drinks, the Commission shall conclude the necessary acts amending the lists and the Protocol to the Agreement according to the procedure set out in Article 8(2) of this Decision. For all other cases coming under the above Articles, the Community position shall be established and presented by the Commission.Article 81. The Commission shall be assisted by the Implementation Committee for Spirit Drinks instituted by Article 13 of Regulation (EEC) No 1576/89 and by the Implementation Committee for Aromatised Wines, Aromatised Wine-Based Drinks and Aromatised Wine-Product Cocktails set up by Article 12 of Regulation (EEC) No 1601/91.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply.The period provided for in Article 5(6) of Decision 1999/468/EC shall be one month.3. The Committees shall adopt their rules of procedure.Article 9This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 3 December 2001.For the CouncilThe PresidentF. Vandenbroucke(1) OJ L 302, 19.10.1992, p. 1. Regulation as last amended by Regulation (EC) No 2700/2000 (OJ L 311, 12.12.2000, p. 17).(2) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2826/2000 (OJ L 328, 23.12.2000, p. 2).(3) OJ L 160, 12.6.1989, p. 1. Regulation as last amended by Regulation (EC) No 3378/94 of the European Parliament and of the Council (OJ L 366, 31.12.1994, p. 1).(4) OJ L 149, 14.6.1991, p. 1. Regulation as last amended by Regulation (EC) No 2061/96 of the European Parliament and of the Council (OJ L 277, 31.10.1996, p.2).(5) OJ L 184, 17.7.1999, p. 23.